Title: From Benjamin Walker to Richard Varick, 14 January 1783
From: Walker, Benjamin
To: Varick, Richard


                        
                            Dear Sir
                             14 January 1783
                        
                        The General wishes to know if you have bought the buff Cloth—if you have send it—if not—you need not buy it.
                        We have nothing here but that a Man from N. York says the Garrison of Charles town is arrived Sincerely Yrs
                        
                            B. Walker
                        
                    